UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-4536


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEJUANNE WALKER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00369-CCB-2)


Submitted:   November 9, 2010             Decided:   December 3, 2010


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven F. Wrobel, ROSENBERG|MARTIN|GREENBERG, LLP, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Cheryl L. Crumpton, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lejuanne       Walker     appeals         his     144-month        sentence

following a guilty plea to one count of conspiracy to distribute

and possess with intent to distribute heroin, in violation of 21

U.S.C. § 846 (2006).        On appeal, Walker argues that the district

court committed procedural error when it classified him as a

career offender and failed to explicitly address his request

that the career offender guidelines be rejected based on their

racially disproportionate impact.

            We    review    the     district     court’s       sentence    under     a

“deferential      abuse-of-discretion          standard.”        Gall     v.    United

States, 552 U.S. 38, 41 (2007).                In conducting this review, we

must    first    examine   the    sentence      for    “significant       procedural

error,”    including       “failing       to     calculate        (or     improperly

calculating) the Guidelines range . . . or failing to adequately

explain the chosen sentence.”                 Id. at 51.        In reviewing the

district court’s application of the Sentencing Guidelines, we

review findings of fact for clear error and questions of law de

novo.     United States v. Layton, 564 F.3d 330, 334 (4th Cir.

2009).

            Section    4B1.1(a)      of   the    U.S.       Sentencing    Guidelines

Manual (“USSG”) (2009) provides that a defendant is a career

offender if, among other conditions, he “has at least two prior

felony convictions of either a crime of violence or a controlled

                                          2
substance     offense.”           USSG        §       4B1.1(a)(3).          A       “controlled

substance offense” is a federal or state offense, punishable by

more than one year in prison, “that prohibits the manufacture,

import,   export,      distribution,              or    dispensing     of       a   controlled

substance (or a counterfeit substance) or the possession of a

controlled substance (or a counterfeit substance) with intent to

manufacture,       import,    export,         distribute,        or   dispense.”            USSG

§ 4B1.2(b).        To determine whether a conviction qualifies as a

prior offense for purposes of the career offender guidelines, a

sentencing    court       must    take    a       categorical      approach,          examining

only the fact of conviction and the statutory definition of the

prior   offense.          Shepard    v.       United      States,     544       U.S.    13,    17

(2005); see also United States v. Dean, 605 F.3d 169, 175 (4th

Cir. 2010) (recognizing that the categorical approach has been

extended to the career offender provisions).

            Here, the district court did not err in determining

that Walker qualified as a career offender for purposes of the

Guidelines.        Walker’s career offender designation was based on a

2002    Maryland      conviction,         the           validity      of    which        Walker

questions, and a 2006 Maryland conviction.                         Specifically, Walker

suggests that a notation made by the state court on the record

referring    to     possible      probation            before   judgment        lends    enough

ambiguity     to    the    2002     conviction’s            felony     status        that     the

district court should have disregarded that conviction.                                       The

                                                  3
district court’s determination, however, was consistent with the

categorical      approach.       The   court       considered    the     state    court

record, the electronic docket, and the definition of the prior

offense to determine that Walker did, in fact, plead guilty to a

qualifying offense.         Further, the court concluded that the state

court’s    notation    only     reflected      the    possibility       of    probation

before judgment upon a motion for reconsideration; because the

state court took no action to impose probation before judgment,

the district court correctly held that the 2002 conviction was a

felony for career offender purposes.

               Walker also argues that his sentence was unreasonable

because the district court failed to consider his argument that

it should disregard the career offender guidelines because of

their    racially    disproportionate         effect.      To    avoid       procedural

error,    a    sentencing     court    must     “state    in     open    court”      the

particular reasons that support its chosen sentence.                             United

States    v.    Carter,   564   F.3d    325,    328    (4th     Cir.    2009).       The

court’s       explanation     need     not    be     exhaustive;        it    must   be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).



                                         4
               The district court in this case explicitly considered

the seriousness of the offense, Walker’s criminal history and

characteristics,            and     the      nonviolent       nature         of     Walker’s

convictions.           It    made    an    individualized          assessment       and   its

explanation sufficiently reflected that assessment.                               Cf. Rita,

551     U.S.    at    356     (“[W]e      cannot     read     the      statute     (or    our

precedent) as insisting upon a full opinion in every case. . . .

Sometimes       a     judicial      opinion       responds        to     every    argument;

sometimes it does not. . . .                      The law leaves much, in this

respect, to the judge’s own professional judgment.”).                             Moreover,

it appears from the court’s explanation of its chosen sentence

that    it     did    consider      Walker’s      policy-based         argument     against

applying       the    career      offender    guidelines          in   deciding     to    vary

downward       from    the     applicable         Guidelines       range.         Thus,    we

conclude that the district court’s explanation was sufficient

and     did    not     constitute         procedural      error        resulting     in    an

unreasonable sentence.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented          in   the    materials

before    the       court    and    argument      would     not    aid      the   decisional

process.

                                                                                    AFFIRMED



                                              5